DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US Patent Application Publication 2019/0320416; hereinafter Han).
Regarding claims 1 and 13 Han discloses a method for wireless communication (figs. 3 and 4) and an apparatus for wireless communication, comprises a memory, a processor, an input interface and an output interface, wherein the memory, the processor, (figs. 6 and 8), so as to perform a method for wireless communication, comprising:
determining, by a receiving end, that at least one Protocol Data Unit PDU is not received between a first PDU and a second PDU (paragraph 0167; wherein the receive end determines missing packets, those discarded by the transmitting end);
determining, by the receiving end, a target duration of a timer based on a data type of the at least one PDU (paragraphs 0170-0171; wherein different timers are used for different packets of a service);
starting, by the receiving end, the timer and waiting for each PDU of the at least one PDU within the target duration (paragraphs 0168-0171; wherein the receiving end starts a timer and waits for the packets to be received).
Regarding claims 2 and 14 Han discloses the method according to claim 1 and the apparatus of claim 13, wherein determining, by the receiving end, a target duration of a timer based on a data type of the at least one PDU comprises: determining, by the receiving end, the target duration of the timer from a plurality of preset duration, based on the data type of the at least one PDU (paragraph 0170; wherein a node device notifies the user equipment of timer values).
Regarding claims 3 and 15 Han discloses the method according to claim 1 and the apparatus of claim 13, further comprising: determining, by the receiving end, that the at least one PDU comprises a PDU of a first data type and a PDU of a second data type (paragraphs 0168-0171; wherein the receiving end determines data packet types of a service); wherein determining, by the receiving end, a target duration of a timer based on a data type of the at least one PDU comprises: determining, by the receiving end, duration corresponding to the first data type as the target duration of the timer (paragraphs 0171; wherein the receiver determines a duration based on the determination of packet type).
Regarding claims 4 and 16 Han discloses the method according to claim 1 and the apparatus of claim 13, further comprising: determining, by the receiving end, that a data type of each PDU of the at least one PDU is a second data type (paragraphs 0168-0171; wherein the receiving end determines a type of packet); wherein determining, by the receiving end, a target duration of a timer based on a data type of the at least one PDU comprises: determining, by the receiving end, duration corresponding to the second data type as the target duration of the timer (paragraphs 0171; wherein the receiver determines a duration based on the determination of packet type).
Regarding claims 5 and 17 Han discloses the method according to claim 3 and the apparatus of claim 15, wherein a priority of the first data type is higher than that of the second data type, and wherein the duration corresponding to the first data type is greater than the duration corresponding to the second data type (paragraphs 0170-0176; wherein a first and a second data type; one high reliability class, the other one a delay class, with reliability having a higher priority and a higher timer duration).
Regarding claims 7 and 19 Han discloses the method according to claim 2 and the apparatus of claim 14, wherein receiving end is a terminal device (paragraph 0167; wherein the user equipment can be the receiving end), the method further comprising: (paragraph 0170; wherein a node device notifies the user equipment of timer values).
Regarding claim 8 Han discloses the method according to claim 1, wherein the data type is at least one type from a type of intraframe, a type of forward prediction frame and a type of bi-directional interpolated prediction frame (paragraph 0170; I frame or P frame).
Regarding claims 9 and 20 Han discloses the method according to claim 1 and the apparatus of claim 13, further comprising: packaging, by the receiving end, all PDUs in the at least one PDU received within the target duration and updating a reordering window if the timer times out (paragraphs 0169-0173; packets are arranged and a window is adjusted when a timer runs out).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6, 10-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Vajapeyam et al. (US Patent Application Publication 2017/0041767; hereinafter Vajapeyam).
Regarding claims 6 and 18 Han discloses the method according to claim 1 and the apparatus of claim 13. Han does not explicitly disclose, but Vajapeyam, in the same field of endeavor, discloses wherein the first PDU, the second PDU and each PDU of the at least one PDU all carry an indicator field, wherein the indicator field indicates a location of a PDU whose data type is different from that of the PDU (paragraphs 0137, 0144-0145, 0255-0256; wherein a second location index can be added to data that indicates a location of different data types in the packets to be sent), wherein the PDU whose data type is different from that of the PDU is a PDU which is sent before the PDU and whose serial number is the closest to that of the PDU (paragraphs 0144-0145, 0154, 0255-0256; wherein the different traffic types are allocated according to the resources provided, and these can be allocated in consecutive resources that remain from a first class and used for a second class), the method further comprising: determining, by the receiving end, the data type of the at least one PDU based on the indicator field carried in the second PDU (paragraphs 0137, 0144-0145, 0255-0256; wherein the index has a correspondence to traffic type). Therefore, it would have been obvious to a person having (Vajapeyam: paragraph 0005).
Regarding claim 10 Han discloses a method for wireless communication, comprising: sending, by a sending end, a plurality of data protocol units PDUs to a receiving end (figs. 3 and 4; wherein a plurality od packets are sent from a sender to a receiver). Han does not explicitly disclose, but Vajapeyam, in the same field of endeavor, discloses wherein each PDU of the plurality of PDUs comprises an indicator field, wherein the indicator field indicates a location of a PDU whose data type is different from that of the PDU (paragraphs 0137, 0144-0145, 0255-0256; wherein a second location index can be added to data that indicates a location of different data types in the packets to be sent), wherein the PDU whose data type is different from that of the PDU is a PDU which is sent before the PDU and whose serial number is the closest to that of the PDU (paragraphs 0144-0145, 0154, 0255-0256; wherein the different traffic types are allocated according to the resources provided, and these can be allocated in consecutive resources that remain from a first class and used for a second class), so that the receiving end determines a data type of at least one PDU which is not received, wherein the plurality of PDUs comprises the at least one PDU (paragraphs 0137, 0144-0145, 0255-0256; wherein the index has a correspondence to traffic type). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, to modify the teachings of Han with the teachings of Vajapeyam in order to meet data requirements for transmission in the network (Vajapeyam: paragraph 0005).
Regarding claim 11 the modified Han discloses the method according to claim 10, wherein the sending end is a network device, wherein the receiving end is a terminal device, (Han: figs. 3-4, paragraph 0167) the method further comprising: sending, by the network device, a plurality of duration to the terminal device (Han: paragraph 0170; wherein a node device notifies the user equipment of timer values), so that the terminal device determines a target duration of a timer from the plurality of duration based on the data type of the at least one PDU (Han: paragraphs 0171; wherein the receiver determines a duration based on the determination of packet type), wherein the target duration of the timer is the longest time of each PDU of the at least one PDU which the terminal device waits for (Han: paragraphs 0170-0176; wherein a first and a second data type; one high reliability class, the other one a delay class, with reliability having a higher priority and a higher timer duration).
Regarding claim 12 the modified Han discloses the method according to claim 10, wherein the data type is at least one type from a type of intraframe, a type of forward prediction frame and a type of bi-directional interpolated prediction frame (Han: paragraph 0170; I frame or P frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0382431 to Decarreau et al. – that discloses managing at least one transmission characteristic of the transmitted plurality of protocol data units.
USPGPUB 2016/0219458 to Kubota et al. – which discloses effectively and efficiently switch between at least AM and UM modes in a Radio Link Control in order to afford the ability to increase throughput when conditions permit and reduce the need for buffering large amounts of data, while ensuring reliability when also needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466